Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 16-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claims 1, 16 and 17


A system for low-latency communication from a first device to a second device over an unreliable network using at least one predictive machine learning model, wherein the system, when in operation: represents at least one frame of time series data at the first device, wherein the time series data is a series of data points indexed in time order; records at least one output stream, a metadata associated with the at least one output stream, and a plurality of external inputs from the first device in an interaction recorder of the second device, wherein the at least one output stream comprises the at least one frame of time series data; segments an image into at least one background area stream and at least one character-centered portion, wherein the at least one background area stream is captured from a plurality of users; compresses the at least one character-centered portion of the image into a character focus stream; detects, at the second device, at least one lost frame of time series data using a frame of time series data from previously received frames; trains the at least one predictive machine learning model at the first device for a predictive frame regeneration by providing the at least one output stream from the interaction recorder as an input; 

A system for low-latency communication from a first device to a second device over an unreliable network using at least one predictive machine learning model, wherein the system, when in operation: represents at least one frame of time series data at the first device, wherein the time series data is a series of data points indexed in time order; records at least one output stream, a metadata associated with the at least one output stream, and a plurality of external inputs from the first device in an interaction recorder of the second device, wherein the at least one output stream comprises the at least one frame of time series data; segments an image into at least one background area stream and at least one character-centered portion, wherein the at least one background area stream is captured from a plurality of users; compresses the at least one character-centered portion of the image into a character focus stream; detects, at the second device, at least one lost frame of time series data using a frame of time series data from previously received frames; trains the at least one predictive machine learning model at the first device for a predictive frame regeneration by providing the at least one output stream from the interaction recorder as an input; 
transmits results of the training or interactions, between the first device and the second device, in a time series to the second device, from the first device; regenerates the at least one lost frame of time series data, at the second device, using the at least one predictive machine learning model based on the at least one output stream to obtain at least one regenerated frame of time series data; and combines an output stream from an application stream with the at least one regenerated frame of time series data obtained from the at least one predictive machine learning model, at the second device to obtain a modified output stream, wherein the application stream comprises the at least one frame of time series data. 

transmits results of the training or interactions, between the first device and the second device, in a time series to the second device, from the first device; regenerates the at least one lost frame of time series data, at the second device, using the at least one predictive machine learning model based on the at least one output stream to obtain at least one regenerated frame of time series data; and combines an output stream from an application stream with the at least one regenerated frame of time series data obtained from the at least one predictive machine learning model, at the second device to obtain a modified output stream, wherein the application stream comprises the at least one frame of time series data. 



As stated above, the claims are the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.


Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.



Is met by US patent 10,939,161’s Claim 2
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the results or interactions in the time series comprises a state space representation or the modified output stream of the at least one frame of time series data, wherein the state space representation comprises interactions between the first device and the second device. 
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the results or interactions in the time series comprises a state space representation or the modified output stream of the at least one frame of time series data, wherein the state space representation comprises interactions between the first device and the second device.




As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 3

Is met by US patent 10,939,161’s Claim 4
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein training of the at least one predictive machine learning model comprises generating a plurality of predictive machine learning models based on a number of frames in a sequence and the second device computing capability. 
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein training of the at least one predictive machine learning model comprises generating a plurality of predictive machine learning models based on a number of frames in a sequence and the second device computing capability.




As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 4

Is met by US patent 10,939,161’s Claim 5
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 3, the plurality of predictive machine learning models comprises a stream source classification model, wherein the stream source classification model is selected by identifying the at least one predictive machine learning model to be used when an input is not tagged as a particular type. 
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 3, the plurality of predictive machine learning models comprises a stream source classification model, wherein the stream source classification model is selected by identifying the at least one predictive machine learning model to be used when an input is not tagged as a particular type.




As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.


Regarding Instant Application’s Claim 5

Is met by US patent 10,939,161’s Claim 3
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 2, wherein the system, when in operation, provides the state space representation and the interaction between the first device and the second device as an input for training the at least one predictive machine learning model and generates a plurality of predictive machine learning model based on the input. 
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 2, wherein the system, when in operation, provides the state space representation and the interaction between the first device and the second device as an input for training the at least one predictive machine learning model and generates a plurality of predictive machine learning model based on the input.




As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 6

Is met by US patent 10,939,161’s Claim 6
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, selects a suitable predictive machine learning model for the predictive frame regeneration based on the second device’s computing capability and a quality of the at least one regenerated frame of time series data.
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, selects a suitable predictive machine learning model for the predictive frame regeneration based on the second device’s computing capability and a quality of the at least one regenerated frame of time series data.




As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 7

Is met by US patent 10,939,161’s Claim 7
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the predictive frame regeneration comprises the at least one background area stream and the character focus stream.  

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the predictive frame regeneration comprises the at least one background area stream and the character focus stream.  





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 8

Is met by US patent 10,939,161’s Claim 8
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the at least one lost frame of the time series data is detected using a frame loss indicator. 

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the at least one lost frame of the time series data is detected using a frame loss indicator. 





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.


Regarding Instant Application’s Claim 9

Is met by US patent 10,939,161’s Claim 9
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, detects a packet lost in the at least one frame of time series data by a packet sequence number or by using a mean or a median an inter-arrival time. 

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, detects a packet lost in the at least one frame of time series data by a packet sequence number or by using a mean or a median an inter-arrival time. 





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

s 10 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claims 10 and 19

Is met by US patent 10,939,161’s Claim 10
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, calibrates an acoustic model with a decoder, wherein the acoustic model enables the decoder to regenerate the at least one lost frame of the time series data from a lost data. 

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, calibrates an acoustic model with a decoder, wherein the acoustic model enables the decoder to regenerate the at least one lost frame of the time series data from a lost data. 





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

s 11 and 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claims 11 and 20

Is met by US patent 10,939,161’s Claim 11
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, produces fill-frames using a different number of input frames as an input vector to the at least one predictive machine learning model to generate an output frame, wherein the output frame is of a different frame size. 

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, produces fill-frames using a different number of input frames as an input vector to the at least one predictive machine learning model to generate an output frame, wherein the output frame is of a different frame size. 





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 12

Is met by US patent 10,939,161’s Claim 12
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 11, wherein the fill frames in a frame queue are replaced by actual frames that arrive later for improving an accuracy of subsequent frames to be generated using real-time time series data. 

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 11, wherein the fill frames in a frame queue are replaced by actual frames that arrive later for improving an accuracy of subsequent frames to be generated using real-time time series data. 





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

s 13 and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claims 13 and 18

Is met by US patent 10,939,161’s Claim 13
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, trains the at least one predictive machine learning model with specific stream content.

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, trains the at least one predictive machine learning model with specific stream content.





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claim 14

Is met by US patent 10,939,161’s Claim 14
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 13, wherein the system when in operation, associates a bundle model with the specific stream content, different input frame sizes and output frames into one package based on the second device’s computing capability. 

A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 13, wherein the system when in operation, associates a bundle model with the specific stream content, different input frame sizes and output frames into one package based on the second device’s computing capability. 





As stated above, the claims are exactly the same and they entail the same concept and overall invention. This is a statutory double patenting rejection.

s 15 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,939,161. This is a statutory double patenting rejection.
A comparison of the claim language follows, where the similar language is bolder for identification.

Regarding Instant Application’s Claims 15 and 21

Is met by US patent 10,939,161’s Claim 15
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, generates a confidence score of a quality of the at least one regenerated frame of time series data regenerated by the at least one predictive machine learning model, wherein the at least one regenerated frame of time series data with high confidence score beyond a specified confidence threshold is reused in a subsequent fill-frame generation.
A system for low-latency communication from a first device to a second device over an unreliable network as claimed in claim 1, wherein the system, when in operation, generates a confidence score of a quality of the at least one regenerated frame of time series data regenerated by the at least one predictive machine learning model, wherein the at least one regenerated frame of time series data with high confidence score beyond a specified confidence threshold is reused in a subsequent fill-frame generation.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424